22 F.3d 1185
306 U.S.App.D.C. 103
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Kalin Andre SPANN, Appellant.
No. 93-3056.
United States Court of Appeals, District of Columbia Circuit.
March 25, 1994.

Before:  MIKVA, Chief Judge;  EDWARDS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.  Even assuming that appellant has preserved for appeal his challenge to the district court's two-point enhancement of his offense level for obstruction of justice, the enhancement was properly imposed pursuant to U.S.S.G. Sec. 3C1.1.  The record contains ample evidence to support a finding that appellant, by absconding from the halfway house, willfully obstructed the administration of justice during the prosecution of the District of Columbia offenses.   See United States v. Taylor, 997 F.2d 1551, 1559-61 (D.C.Cir.1993).  Moreover, appellant has failed to demonstrate that this is an "extraordinary case" justifying the application of U.S.S.G. Sec. 3E1.1's two-level reduction for acceptance of responsibility.  See U.S.S.G. Sec. 3C1.1, commentary (n. 4).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.